                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 BILL JONES                                                                    CIVIL ACTION

 VERSUS                                                                        NO. 18-2755

 NEW ORLEANS REGIONAL PHYSICIAN HOSPITAL                                       SECTION A(5)
 ORGANIZATION, INC., DBA PEOPLES HEALTH
 NETWORK



                                       ORDER AND REASONS

           Before the Court is a Motion for Summary Judgment (Rec. Doc. 24) filed by Defendant

New Orleans Regional Physician Hospital Organization Inc. d/b/a Peoples Health Network (“Peoples

Health”). Plaintiff Bill Jones opposes the motion (Rec. Doc. 37). The Motion, set for submission on

May 15, 2019, is before the Court on the briefs without oral argument. Having considered the motion

and memoranda of counsel, the opposition, the record, and the applicable law, the Court finds that

Defendant’s Motion for Summary Judgment (Rec. Doc. 24) is DENIED in part and GRANTED

in part.

I.         Background

           Plaintiff Bill Jones worked for Peoples Health from March 2013 until his alleged wrongful

termination in 2017. (Rec. Doc. 1 Complaint, ¶ 9). Plaintiff filed the instant suit alleging that his

termination related to a meeting with Janice Ortego, Peoples Health Vice President, during which he

raised concerns about violations of the Fair Labor Standards Act (“FLSA”). (Id. at 14). Plaintiff

seeks reinstatement of his position and damages pursuant to Section 15(a)(3) of the FLSA alleging

that his termination was motivated by his FLSA claims. (Id. at 18). The Court notes that the

Complaint pled a claim of retaliation under the False Claims Act. (Rec. Doc. 1, ¶ 17). Plaintiff’s

opposition provides that he does not wish to pursue a claim under the False Claims Act and requests

this Court to dismiss the claim without prejudice. (Rec. Doc. 37, p. 1). In the motion before the

                                                  1 of 8
Court, Peoples Health argues that all of Plaintiff’s claims should be dismissed pursuant to Federal

Rule of Civil Procedure 56, summary judgment.

II.     Legal Standard

        Summary judgment is appropriate only if “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,” when viewed in the light

most favorable to the non-movant, “show that there is no genuine issue as to any material fact.” TIG

Ins. Co. v. Sedgwick James, 276 F.3d 754, 759 (5th Cir.2002) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249–50, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). A dispute about a material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict for the non-moving

party. Id. (citing Anderson, 477 U.S. at 248, 106 S.Ct. 2505.). The court must draw all justifiable

inferences in favor of the non-moving party. Id. (citing Anderson, 477 U.S. at 255, 106 S.Ct. 2505).

Once the moving party has initially shown “that there is an absence of evidence to support the non-

moving party's cause,” Celotex Corp. v. Catrett, 477 U.S. 317, 325 106 S.Ct. 2548, 91 L.Ed.2d 265

(1986), the non-movant must come forward with “specific facts” showing a genuine factual issue for

trial. Id. (citing Fed.R.Civ.P. 56(e); Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587,

106 S.Ct. 1348, 89 L.Ed.2d 538 (1986)). Conclusory allegations and denials, speculation, improbable

inferences, unsubstantiated assertions, and legalistic argumentation do not adequately substitute for

specific facts showing a genuine issue for trial. Id. (citing SEC v. Recile, 10 F.3d 1093, 1097 (5th

Cir.1993)).

III.    Discussion

        Pursuant to the FLSA, it is unlawful for an employer to discharge or in any other manner

discriminate against an employee “because such employee has filed any complaint or instituted or

caused to be instituted any proceeding under or related to this chapter.” 29 U.S.C. § 215(A)(3). In

analyzing FLSA cases, the Fifth Circuit adopted the Title VII burden-shifting framework set out in


                                                  2 of 8
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Hagan v.

Echostar Satellite, LLC, 529 F.3d 617, 624 (5th Cir. 2008). The framework is applied as follows:

        First, a plaintiff must make a prima facie showing of (1) participation in protected
        activity under the FLSA; (2) an adverse employment action; and (3) a causal link
        between the activity and the adverse action. If a plaintiff meets this burden, the
        defendant must then articulate a legitimate, non-discriminatory reason for its decision.
        The burden then shifts to the plaintiff to demonstrate that the proffered reason is a
        pretext for discrimination.

Id.(quoting Hagan v. Echostar Satellite L.L.C., No. H–05–1365, 2007 WL 543441, at *4 (S.D.Tex.

Feb. 16, 2007).

        Peoples Health argues that Plaintiff’s suit should be dismissed on summary judgment

because: (1) the facts show that he did not engage in a protected activity; (2) Peoples Health did not

consider him to have engaged in a protected activity; and (3) Peoples Health did not terminate his

employment because of a protected activity. (Rec. Doc. 24-1, p. 1). The Court must determine

whether there exists a genuine issue of material fact upon examination of each element of a prima

facie case, if there was a non-discriminatory reason for the employer’s decision, and if it was a

pretext for discrimination.

   A. Prima Facie Case

      i. Protected Activity

        Peoples Health cites recordings of Plaintiff’s meeting with Ortego to assert that a

conversation about the paid time off policy and the FLSA did not rise to the level of engaging in an

activity protected by the FLSA. (Id. at 22). Plaintiff responds that during the meeting he specifically

brought up the company’s refusal to count overtime and Anthony Bonck’s, one of Jones’ supervisors,

failure to comply with the FLSA. (Rec. Doc. 37, p. 10-11). Plaintiff asserts that he also printed and

left with Ortego an information piece prepared by a law office online and a 64-page copy of the

FLSA. (Id.).



                                                 3 of 8
        Fifth Circuit precedent establishes that to engage in a protected activity the plaintiff must

make a complaint:

        In order for an employee's communication to constitute a “complaint,” the “employer
        must have fair notice that an employee is making a complaint that could subject the
        employer to a later claim of retaliation” and the “complaint must be sufficiently clear
        and detailed for a reasonable employer to understand it, in light of both content and
        context, as an assertion of rights protected by the [FLSA] and a call for their
        protection.”

Lasater v. Tex. A & M Univ.-Commerce, 495 Fed.Appx. 458, 461 (5th Cir. 2012) (per curiam)

(quoting Kasten v. Saint–Gobain Performance Plastics Corp., 563 U.S. 1, 131 S.Ct. 1325, 1334–35,

179 L.Ed.2d 379 (2011)). An informal, internal complaint also constitutes as a protected activity

under Section 215(1)(3). Hagan, 529 F.3d at 626 (5th Cir. 2008). The Fifth Circuit specified that the

informal complaint must concern some violation of law and frame the objection in terms of a

potential illegality. Id. The Fifth Circuit adopted the Tenth Circuit approach in requiring an employee

to “step outside his or her role of representing the company by either filing (or threatening to file) an

action adverse to the employer, by actively assisting other employees in asserting FLSA rights, or by

otherwise engaging in activities that reasonably could be perceived as directed towards the assertion

of rights protected by the FLSA.” Id. at 627-628 (quoting McKenzie v. Renberg's Inc., 94 F.3d 1478,

1486-1487 (10th Cir. 1996)).

        On April 24, 2017, Jones recorded a one-on-one meeting held with Ortego. (Rec. Doc. 24-8).

Jones said, “[I]f things worked the way that I understand they are supposed to work, I would have

PTO [paid time off]…And, I mean, under – does the Federal – I mean, the Fair Standards Labor Act

apply differently to [Peoples Health]?” (Id. at 23). Jones told Ortego that he felt uncomfortable

discussing “compliance things” and “reporting things” with the human resource division of Peoples

Health due to a confidentiality concern. (Id. at 29). Jones said, “I keep having to take time off with no

pay because when I really should have pay – or PTO rather, then it is just a whole lot of added

consternation that is – that shouldn’t have to be there.” (Id. at 32). Jones had a follow-up meeting

                                                  4 of 8
with Ortego and Macon Moore on May 10, 2017, during which Ortego informed Jones of his

termination. (Rec. Doc. 37-13, p. 15). Moore prepared a memorandum of what occurred at the

meeting including the following excerpt:

        [Jones] raised a few questions about an issue he perceived and had reported about the
        Fair Labor Treatment Standard. [Moore] reported that we were not here to discuss that
        and that HR was more versed in those issues and had been made aware of his
        perceptions.

(Id.). Considering the recorded one-on-one conversation, Jones providing Ortego with FLSA related

materials, and Moore’s witness report that Peoples Health was aware of Plaintiff’s perceptions

regarding the FLSA, the Court finds that there exists a genuine issue of material fact. A reasonable

trier of fact could find that Jones’ actions reasonably could be perceived as directed towards the

assertion of rights protected by the FLSA.

      ii. Adverse Employment Action

        The second element a plaintiff must show to succeed in a FLSA retaliation claim is an

adverse employment action. Hagan, 529 F.3d at 624. The parties do not dispute that Peoples Health

terminated Plaintiff’s employment which is an adverse employment action. Therefore, this element

of Plaintiff’s FLSA retaliation claim is established.

     iii. Causal Link

        Peoples Health asserts that Bonck and William “Hunt” Graham, Jones’ immediate

supervisor, intended to terminate Jones’ employment prior to Jones’ April 24, 2017, meeting with

Ortego. (Rec. Doc. 24-1, p. 24). Peoples Health argues that it was not required to abandon the

contemplated plans to discipline or terminate Jones merely because Jones referenced the FLSA in a

meeting with Ortego. (Id. at 23). Peoples Health states that Jones cannot succeed in a prima facie

FLSA case unless he can provide competent evidence from which a factfinder could conclude

Peoples Health would not have terminated his employment but for the fact that he mentioned the

FLSA in his meeting with Ortego on April 24, 2017. (Id. at 24). Plaintiff responds that Bonck lacked

                                                  5 of 8
the authority to terminate or discipline him. (Rec. Doc. 37, p. 4). Plaintiff asserts that Bonck and

Graham “castigated” him since 2016 on his sub-par performance. (Id. at. 2-4). Despite the various

complaints over the years, Ortego did not terminate or discipline Jones prior to the follow-up meeting

on May 10, 2017. (Id. at 4).

        The Supreme Court held that “temporal proximity alone, when very close, can in some

instances establish a prima facie case of retaliation.” Ganheart v. Brown, 740 Fed.Appx. 386, 389

(5th Cir. 2018) (citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S.Ct. 1508, 149

L.Ed.2d 509 (2001)). In these instances, however, the plaintiff carries the burden to prove that the

protected activity was a but-for cause of the adverse action. Id. (citing Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 360, 133 S.Ct. 2517, 186 L.Ed.2d 503 (2013)). Termination followed

approximately two weeks after the April 24, 2017, meeting. The Court finds that there is a genuine

issue of material fact regarding the but-for cause of the adverse action. Based upon the evidence

before the Court, the Court concludes that a reasonable fact finder may draw the reasonable inference

that Jones’ termination at the May 2017 follow-up meeting was out of a retaliation for an FLSA

protected activity.

   B. Non-discriminatory Reason and Pretext for Discrimination

        Considering that the Court finds there is a genuine issue of material fact as to Plaintiff’s

prima facie case, Peoples Health carries the burden by stating a legitimate non-retaliatory reason for

the employment action. Peoples Health cites to two instances in 2015 during which Bonck counseled

Jones for failure to submit payroll information and complete mandatory computer training. (Rec.

Doc. 24-1, p. 2-3). Peoples Health also cites to meetings held in 2016 with Bonck, Graham, and

Jones to discuss concerns regarding Jones’ work performance and organizational skills. (Id.). In

2017, Jones requested to work remotely from home to help his father who had suffered a stroke. (Id.

at 5). Peoples Health cites to the reporting requirements set forth by Bonck and Jones’ failure to

comply including Jones’ failure to remotely connect to Peoples Health’s computer network. (Id. at 6-
                                                  6 of 8
7). Peoples Health asserts that at the May 10, 2017, meeting Ortego and Moore advised Jones that

Peoples Health decided to terminate his employment because it did not appear he was working

remotely as previously agreed. (Id. at 9). Plaintiff does not dispute the complaints submitted by

Bonck and Graham regarding his lack of work documentation. (Rec. Doc. 37). Failing to adhere to

specific protocol established by supervisors is a potential legitimate reason to terminate employment.

The Court recognizes that these compliance issues may be grounds for valid termination, and

although Plaintiff has raised material facts to be in dispute, Plaintiff will still have a challenge in

prevailing on the merits, especially in light of the fact that even by Plaintiff’s own admissions it

appears he was not a model employee.

        Shifting the burden to the plaintiff, Jones must provide evidence that the employer’s

permissible reason is instead a pretext for retaliation. Plaintiff responds that there is a history of

conflict with his immediate supervisors, Bonck and Graham, regarding Plaintiff’s inadequate

documentation of his work. (Rec. Doc. 37, p. 14). Plaintiff argues that neither Bonck nor Graham

possessed the authority to terminate his employment. (Id. at 15). Rather, Plaintiff asserts that Ortego

held the position to terminate him, and irrespective of Bonck’s repeated complaints over the years,

she supported Plaintiff until the April 24, 2017, meeting. (Id.).

        The Court finds that a reasonable trier of fact could find that Plaintiff presented evidence of

discriminatory pretext. The Fifth Circuit held that a plaintiff “may also establish pretext by

presenting evidence that the employer's proffered explanation is false or unworthy of credence,

because ‘it is not the real reason for the adverse employment action.’” Sanders v. Anadarko

Petroleuum Corp., 108 Fed.Appx. 139, 143 (5th Cir. 2004)(quoting Laxton v. Gap Inc., 333 F.3d

572, 578 (5th Cir.2003); Nichols v. Lewis Grocer, 138 F.3d 563, 566 (5th Cir.1998)).

        The Court emphasizes that Jones does not dispute that he had accountability issues dating

back to 2015; however, he asserts that he was never disciplined for any performance issues over the

term of his employment. (Rec. Doc. 37-1, p. 4). Ortego testified that Bonck reported directly to her
                                                   7 of 8
regarding his concerns about Jones. (Rec. Doc. 37-9, p. 47). Similarly, Bonck testified that he had

never fired anyone and that he reports directly to Ortego. (Rec. Doc. 37-8, p. 11). This evidence

coupled with the assertion that Plaintiff requested the April 24, 2017, meeting, and it is after that

meeting that Ortego scheduled a follow-up meeting (Rec. Doc. 37-5, p. 57) could lead a reasonable

trier of fact to conclude that the proffered reason is a pretext for the retaliation against Plaintiff’s

FLSA claim.

IV.     Conclusion

        Accordingly;

        IT IS ORDERED that Defendant’s Motion for Summary Judgment (Rec. Doc. 24) is

GRANTED in part with respect to Plaintiff’s claim of retaliation under the False Claims Act and this

claim is dismissed without prejudice. The motion is DENIED in part with respect to Plaintiff’s

retaliation claim under the Fair Labor Standards Act.

        New Orleans, Louisiana, this 8th day of August, 2019



                                                               __________________________________
                                                                    JUDGE JAY C. ZAINEY
                                                               UNITED STATES DISTRICT JUDGE




                                                    8 of 8
